SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of January 2011 Commission File Number 001-32640 DHT HOLDINGS, INC. (Translation of registrant’s name into English) (Exact name of Registrant as specified in its charter) 26 New Street St. Helier, Jersey JE2 3RA Channel Islands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b). Item 1 below is Management’s Discussion and Analysis of Financial Condition and Results of Operations for the Year Ended December 31, 2010, which should be read together with the financial statements set forth in Item 3 below. Item 2 below sets forth management’s conclusions with respect to DHT Holdings, Inc.’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the “Exchange Act”), management’s report on internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act), the attestation of Ernst & Young AS regarding the assessment by management of DHT Holdings, Inc.’s internal control over financial reporting and changes in DHT Holdings, Inc.’s internal control over financial reporting. Item3 below sets forth the consolidated statement of financial position of DHT Holdings, Inc. as of December 31, 2010 and 2009 and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2010, together with the notes to such consolidated financial statements and the related reports of Ernst & Young AS, an independent registered public accounting firm. 1 TABLE OF CONTENTS Page Item 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2010 4 Item 2 Controls and Procedures 15 Item 3 DHT Holdings, Inc. Consolidated Financial Statements as of December 31, 2010 and December 31,2009 and for the Years Ended December 31, 2010, December 31, 2009 and December 31, 2008 16 Reports of Independent Registered Public Accounting Firm 16 Consolidated Statement of Financial Position as of December 31, 2010 and 2009 19 Consolidated Income Statement for the years ended December 31, 2010, 2009 and 2008 20 Consolidated Statement of Changes in Stockholders’ Equity for the years ended December 31, 2010, 2009 and 2008 21 Consolidated Statement of Cash Flows for the years ended December 31, 2010, 2009 and 2008 22 Notes to Consolidated Financial Statements 23 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements and information relating to us that are based on beliefs of our management as well as assumptions made by us and information currently available to us, in particular under the headings “Item 1.Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2010.”When used in this report, words such as “believe,” “intend,” “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “will,” “may,” “should” and “expect” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.These statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.We discuss many of these risks in this report in greater detail under the heading “Item 1.Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2010.”These forward-looking statements represent our estimates and assumptions only as of the date of this report and are not intended to give any assurance as to future results.Factors that might cause future results to differ include, but are not limited to, the following: ● future payments of dividends and the availability of cash for payment of dividends; ● future operating or financial results, including with respect to the amount of basic hire and additional hire that we may receive; ● statements about future, pending or recent acquisitions, business strategy, areas of possible expansion and expected capital spending or operating expenses; ● statements about tanker industry trends, including charter rates and vessel values and factors affecting vessel supply and demand; ● expectations about the availability of vessels to purchase, the time which it may take to construct new vessels or vessels’ useful lives; ● expectations about the availability of insurance on commercially reasonable terms; ● DHT Maritime’s and its subsidiaries’ ability to repay the secured credit facility; ● our ability to obtain additional financing and to obtain replacement charters for our vessels; ● assumptions regarding interest rates; ● changes in production of or demand for oil and petroleum products, either globally or in particular regions; ● greater than anticipated levels of Newbuilding orders or less than anticipated rates of scrapping of older vessels; ● changes in trading patterns for particular commodities significantly impacting overall tonnage requirements; ● changes in the rate of growth of the world and various regional economies; ● risks incident to vessel operation, including discharge of pollutants; and ● unanticipated changes in laws and regulations. We undertake no obligation to publicly update or revise any forward-looking statements contained in this report, whether as a result of new information, future events or otherwise, except as required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this report might not occur, and our actual results could differ materially from those anticipated in these forward-looking statements. 3 Item 1: Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2010 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis in conjunction with our consolidated financial statements, and the related notes included in Item2to this Form 6-K. All referencesherein to “$” and “dollars” refer to U.S. dollars, and are expressed in thousands except for shares and per share data except as otherwise indicated. EXPLANATORY NOTE On February 12, 2010, DHT Holdings, Inc. was incorporated under the laws of the Marshall Islands.On March 1, 2010, DHT Maritime, Inc., a Marshall Islands corporation, effected a series of transactions, or the “Transactions,” that resulted in DHT Holdings, Inc. becoming the publicly held parent company of DHT Maritime, Inc.As a result, DHT Holdings, Inc. became the successor issuer to DHT Maritime, Inc.pursuant to Rule 12g-3(a) of the Securities Exchange Act of 1934, as amended.In connection with the Transactions, each stockholder of DHT Maritime, Inc. common stock on March 1, 2010 received one share of DHT Holdings, Inc. common stock for each share of DHT Maritime, Inc. common stock held by such stockholder on such date.Following the Transactions, shares of DHT Maritime, Inc. no longer traded on The New York Stock Exchange, or “NYSE.”Instead, shares of DHT Holdings, Inc. common stock now trade on the NYSE under the ticker symbol “DHT,” which was the same ticker symbol of DHT Maritime, Inc. Unless we specify otherwise, all references and data herein to our “business,” our “vessels” and our “fleet” refer to the seven vessels comprising our initial fleet, or the “Initial Vessels” that we acquired simultaneously with the closing of our initial public offering, or “IPO,” on October 18, 2005, and the two Suezmax tankers we acquired subsequent to our IPO.Unless we specify otherwise, all references herein to “we,” “our,” “us” and “company” refer to DHT Holdings, Inc. and its subsidiaries and references to DHT Holdings, Inc. “common stock” are to our common registered shares.All references herein to “DHT Maritime,” refer to DHT Maritime, Inc.The shipping industry’s functional currency is the U.S. dollar.All of our revenues and most of our operating costs are in U.S. dollars. BUSINESS On October 18, 2005, we acquired the seven vessels comprising the Initial Vessels.We have chartered these Initial Vessels to subsidiaries of Overseas Shipholding Group, Inc., or “OSG,” under time charters for minimum terms of five to six and one-half years.In addition to the base rate under the charters, we also have the opportunity to earn additional hire through profit sharing agreements. The charters commenced on the delivery of the vessels to us.The charters also contain various options for the charterers to extend the minimum terms of the charters in increments of one, two or three years up to a maximum of four, six or eight years, depending on the vessel, from the initial expiration date.On November 26, 2008, we entered into an agreement with OSG whereby OSG exercised part of the extension options for the Initial Vessels upon expiry of the vessels’ initial charter periods.For two of the vessels, the charters were extended for 18 months after the initial charter periods expiring in October 2010 and for five of the vessels, the charters were extended for 12 months following the expiry of the initial charter periods between April 2011 and April 2012.On December 4, 2007 and January 28, 2008, respectively, we acquired two Suezmaxes tankers and upon delivery bareboat chartered these vessels to subsidiaries of OSG for fixed terms of seven years and ten years, respectively.On December 8, 2010, we entered into an agreement to acquire a 1999 built very large crude carrier, or “VLCC,” for $55,000 to be named DHT Phoenix.The vessel is expected to be delivered in the first quarter of 2011 and DHT has paid a deposit in an amount of $5,500.We previously entered into ship management agreements with a subsidiary of OSG for the technical management of our Initial Vessels that substantially fixed our operating expenses (excluding insurance premiums and vessel taxes).However, effective January 16, 2009, we entered into new technical management agreements with the same subsidiary of OSG, under which we pay the actual cost related to the technical management of the Initial Vessels as well as a fixed management fee for the services provided.We expect that for so long as our chartering arrangements are in place with OSG, a significant portion of our revenues will be generated from time charter and bareboat payments made to us by subsidiaries of OSG.However, we intend to acquire further vessels and these vessels may or may not be on period charters.The DHT Phoenix is expected to be operated in the Tankers International Pool, which is the same pool in which OSG operates our other VLCCs. We will pay the actual cost related to the technical management of the DHT Phoenix. Under the bareboat charters for our two Suezmaxes tankers, the charterer is responsible for paying all operating costs associated with the vessels.Accordingly, we do not incur any operating expenses associated with these vessels.In addition, under our bareboat charters, we will continue to receive the basic bareboat charter rate even during such periods that the vessel is not able to operate.As long as our Initial Vessels subject to time charters are not off hire, we will receive revenue amounts at least equal to the sum of the basic hire payments due under our time charters and bareboat charters. 4 FACTORS AFFECTING OUR RESULTS The principal factors that affect our results of operations and financial condition include: ● the basic charter rate that we are paid under our charters; ● the amount of additional hire that we receive under our charter arrangements; ● with respect to our Initial Vessels, the number of off hire days during which we will not be entitled, under our charter arrangements, to receive either the basic charter rate or additional hire; ● the required capital expenditures related to our vessels; ● the amount of vessel operating expenses; ● our insurance premiums and vessel taxes; ● our vessels’ depreciation and potential impairment charges; ● our general and administrative and other expenses; ● our interest expense including any interest swaps we may enter; ● the revenues and vessel operating expenses associated with the DHT Phoenix and any future vessel acquisitions; and ● general market conditions when existing charters expire. Currently, our revenues are principally derived from the time charters and bareboat charters with subsidiaries of OSG to which all our vessels as of December 31, 2010 have been chartered.Unless extended further by OSG, the charters for our Initial Vessels will expire in 2012 and 2013.Also, we intend to acquire further vessels and such vessels may or may not be on period charters.In addition, the amount of additional hire that we receive under our current charter arrangements is dependent on the revenues generated by our vessels.These revenues are sensitive to patterns of supply and demand.Rates for the transportation of crude oil are determined by market forces, such as the supply and demand for oil, the distance that cargoes must be transported and the number of vessels expected to be available at the time such cargoes need to be transported.The demand for oil shipments is affected by the state of the global economy.The number of vessels is affected by the construction of new vessels and by the removal of existing vessels from service.The tanker industry has historically been cyclical, experiencing volatility in freight rates, profitability andvessel values. 5 Our expenses consist primarily of vessel operating expenses, interest expense, depreciation expense, insurance premiums, vessel taxes, financing expenses and general and administrative expenses.With respect to our Initial Vessels, our vessel-owning subsidiaries previously entered into ship management agreements with Tanker Management Ltd., or “Tanker Management”, a subsidiary of OSG, under which itwas responsible for technical management of the vessels, including crewing, maintenance and ordinary repairs, scheduled removal of a vessel from the water for inspection and/or repair of those parts of a vessel which are below the water line, or “Drydocking”, stores and supplies and lubricating oils.Under these agreements, we paid a fixed daily fee (subject to a 2.5% annually increase after October 2007) for the cost of vessels’ operations, including scheduled Drydockings, for each vessel.Effective January 16, 2009, we entered into new technical management agreements with Tanker Management according to which we pay the actual cost of the vessels’ operations, including Drydocking, and a fixed annual management fee for the technical management of the Initial Vessels. The charterers of each of our vessels as of December 31, 2010 pay uscharter hire monthly in advance with additional hire, if any, paid quarterly in arrears.We pay daily vessel operating expenses under our ship management agreements monthly in advance.We are required to pay interest under our secured credit facility quarterly, insurance premiums either annually or more frequently (depending on the policy) and our vessel taxes annually. Our future results will also depend upon the general market conditions when our existing charter contracts expire.OSG has the option to extend the charters of our Initial Vessels at prevailing market rates at the time plus five per cent provided that such amount may not exceed the current base rates.If OSG elects to extend the charters, the profit sharing element will continue; however, if OSG does not extend the charters, our revenue generating capabilities will depend on the spot and/or period market at the time our vessel(s) are redelivered to us.Our two Suezmax vessels are on fixed rate bare boat charters that will expire in 2014 and 2018, andOSG does not have the option to extend these charters. CRITICAL ACCOUNTING POLICIES Our financial statements for the fiscal years 2009 and 2010 have been prepared in accordance with International Financial Reporting Standards, or “IFRS”, as issued by the International Accounting Standards Board, or the “IASB”, which require us to make estimates in the application of our accounting policies based on the best assumptions, judgments and opinions of management.Following is a discussion of the accounting policies that involve a higher degree of judgment and the methods of their application.For a complete description of all of our material accounting policies, see Note 2 to our consolidated financial statements for December 31, 2010, included as Item2 to this Form 6-K. Revenue Recognition Our Initial Vessels are on time charters to subsidiaries of OSG. Revenues from time charters are accounted for as operating leases and are recognized on a straight line basis over the periods of such charters, as service is performed. In addition to the base hire from the time charters, our Initial Vessels have generated revenue from additional hire by operating in pools. In such pools, shipping revenue and voyage expenses are pooled and allocated to each pool’s participants on a time charter equivalent basis in accordance with an agreed-upon formula.For vessels operating in pools shipping revenues are substantially the same as time charter equivalent revenues. Our three VLCCs participate in the Tankers International Pool, our two Suezmaxes tankers participate in the Suezmax International Pool and two of our four Aframaxes tankers participate in the Aframax International Pool.Each of these pools generate a majority of its revenue from voyage charters.Within the shipping industry, there are two methods used to account for voyage revenues: (1) ratably over the estimated length of each voyage and (2) completed voyage.The recognition of voyage revenues ratably over the estimated length of each voyage is the most prevalent method of accounting for voyage revenues and the method used by the pools in which we participate.Under each method, voyages may be calculated on either a load-to-load or discharge-to-discharge basis.In applying its revenue recognition method, management of each of the pools believes that the discharge-to-discharge basis of calculating voyages more accurately estimates voyage results than the load-to-load basis.Since, at the time of discharge, management of each of the pools generally knows the next load port and expected discharge port, the discharge-to-discharge calculation of voyage revenues can be estimated with a greater degree of accuracy.Revenues from time charters performed by vessels in the pools are accounted for as operating leases and are recognized on a straight line basis over the periods of such charters, as service is performed.Each of the pools does not begin recognizing voyage revenue until a charter has been agreed to by both the pool and the customer, even if the vessel has discharged its cargo and is sailing to the anticipated load port on its next voyage. 6 We acquired our two Suezmaxes tankers on December 4, 2007 and January 28, 2008, respectively.These vessels are on bareboat charters to subsidiaries of OSG.Revenues from bareboat charters are accounted for as operating leases and are recognized on a straight line basis over the periods of such charters, as service is performed. Vessel Lives and Impairment With respect to our Initial Vessels, the carrying value of each vessel represents its original cost at the time it was delivered less depreciation calculated using an estimated useful life of 25 years from the date such vessel was originally delivered from the shipyard less impairment, if any.In the tanker shipping industry,a 25-year lifeis most commonly used.The actual life of a vessel may be different and the useful life of the vessels are reviewed at year end, with the effect of any changes in estimate accounted for on a prospective basis.We have evaluated the impact of the revisions to Regulation 13G under the International Convention for the Prevention of Pollution from Ships, that became effective April 5, 2005 and the European Union regulations that went into force on October 21, 2003 on the economic lives assigned to the fleet.Because the fleet consists of modern, double hull vessels, the revised regulations do not directly affect any of our vessels.If the economic lives assigned to the tankers prove to be too long because of new regulations or other future events, higher depreciation expense and impairment losses could result in future periods as a result of a reduction in the useful lives of any affected vessels. With respect to our two Suezmaxes tankers, the carrying value of each vessel represents the cost to us when the vessel was acquired less depreciation calculated using an estimated useful life of 25 years from the date such vessel was originally delivered from the shipyard less impairment, if any. The carrying values of our vessels may not represent their fair market value at any point in time since the market prices of second-hand vessels tend to fluctuate with changes in charter rates and the cost of constructing new vessels.Historically, both charter rates and vessel values have been cyclical.The carrying amounts of vessels held and used by us are reviewed for potential impairment whenever events or changes in circumstances indicate that the carrying amount of a particular vessel may not be fully recoverable.In such instances the vessel is considered impaired and is written down to its recoverable amount.This assessment is usually made at the individual vessel level. However, impairment test can be performed on a fleet wide basis for example when the vessels are dependent on profit sharing on a fleet wide basis. In developing estimates of future cash flows, we must make assumptions about future charter rates, ship operating expenses, the estimated remaining useful lives of the vessels and the discount rate.These assumptions are based on historical trends as well as future expectations.Although management believes that the assumptions used to evaluate potential impairment are reasonable and appropriate, such assumptions are highly subjective. The most important assumptions incalculating the present value of the future cash flows of our vessels, or “value in use”, are future charter rates, ship operating expenses and the discount rate.Reasonable changes in the assumptions for the discount rate and/or future charter ratescould lead to a value in use for some of our vessels that is equal to or less than the carrying amount for such vessels. Stock Compensation Employees of the Company receive remuneration in the form of restricted common stock that is subject to vesting conditions. Equity-settled share based payment is measured at the fair value of the equity instrument at the grant date and is expensed on a straight-line basis over the vesting period. The fair value of restricted common stock that vest based on continued employment/office only are considered to be equal to the fair market value of common stock at the grant date. For restricted stock granted in May 2010 and May 2009 that vest due to both continued employment and market conditions, the calculated fair value at grant date was valued at 62% of the fair value of the common stock using a Monte Carlo simulation. For restricted stock granted in September 2010 that vest due to both continued employment and market conditions, the calculated fair value at grant date was 31.5% for 150,000 shares and 40% for 150,000 shares of the share price at grant date calculated using an option pricing model which includes various assumptions including estimated volatility of 37.5%, based on historical volatility. RESULTS OF OPERATIONS All figures are presented in accordance with IFRS, as issued by the IASB. 7 Income from Vessel Operations Shipping revenues decreased by $12,895, or 12.6%, to $89,681 in 2010 from $102,576 in 2009.This decrease was attributable to lower freight markets in 2010 which resulted in no additional hire being earned in 2010. Shipping revenues decreased by $12,027, or 10.5%, to $102,576 in 2009 from $114,603 in 2008.This decrease was attributable to lower freight markets in 2009 which reduced additional hire. Vessel expenses increased by $187 in 2010, to $30,221 from $30,034 in 2009. Vessel expenses increased by $8,625 in 2009, to $30,034 from $21,409 in 2008, primarily as a result of the new technical management agreements we entered into with OSG effective January 16, 2009, under which we pay the actual cost related to the technical management of the Initial Vessels. Depreciation and amortization increased by $1,630 in 2010, to $28,392 from $26,762 in 2009 and by $814 in 2009 from $25,948 in 2008 principally as a result of Drydocking expenses being capitalized and amortized over the period to the next estimated Drydocking. General and Administrative Expenses General and administrative expenses increased by $3,281 to $7,869 in 2010 from $4,588 in 2009. The increase in 2010 is mainly due to expensesrelated to our corporate restructuring, legal costs related to the resolution of the proxy contest related to our 2010 annual meeting of stockholders, and changes in management. General and administrative expenses declined by $178 to $4,588 in 2009 from $4,766 in 2008. General and administrative expenses for 2010, 2009 and 2008 include directors’ fees and expenses, the salary and benefits of our executive officers, legal fees, fees of independent auditors and advisors, directors and officers insurance, rent and miscellaneous fees and expenses. 2010 includes the cost related to the departure of the former CEO totaling $900 plus a total of 159,706 shares. Interest Expense and Amortization of Deferred Debt Issuance Cost Interest expense declined by $4,652 to $13,478 in 2010 from $18,130 in 2009 and by $3,774 to $18,130 in 2009 from $21,904 in 2008.This decline was primarily due to the principal repayment of $50,000 in June 2009 and $28,000 in February 2010 under our secured loan facility agreement, as amended, or the “Secured Loan Facility Agreement,” with The Royal Bank of Scotland, or “RBS,” as well as the expiration of an interest rate swap in the notional amount of $194,000in October 2010. LIQUIDITY AND SOURCES OF CAPITAL We operate in a capital intensive industry.We financed the acquisition of our Initial Vessels with the net proceeds of our IPO, borrowings under our secured credit facility and through the issuance of shares of our common stock to a subsidiary of OSG.We financed the acquisition of the Overseas Newcastle on December 4, 2007, and the Overseas London on January 28, 2008, with borrowings under the secured credit facility.We expect to finance the acquisition of the DHT Phoenix with cash and a credit facility from one or more banks. Our working capital requirements relate to our operating expenses, including payments under our ship management agreements, payments of interest, payments of insurance premiums, payments of vessel taxes and the payment of principal under the secured credit facility.We fund our working capital requirements with cash from operations.We collect ourcharter hire from our nine current vessels monthly in advance and pay our estimatedvessel operating costsmonthly in advance.We receive additional hire, if any, quarterly in arrears. 8 Since 2008, we have paid the dividends set forth in the table below.The aggregate and per share dividend amounts set forth in the table below are not expressed in thousands. Dividends are subject to the discretion of our board of directors. Operating period Total payment Per share Record date Payment date Jan. 1-March 31, 2008 $9.8 million May 30, 2008 June 11, 2008 April 1-June 30, 2008 $9.8 million Sept. 15, 2008 Sept. 24, 2008 July 1-Sept. 30 2008 $11.8 million Dec. 2, 2008 Dec. 11, 2008 Oct. 1-Dec. 31, 2008 $11.8 million Feb. 26, 2009 March 5, 2009 Jan. 1-March 31, 2009 $12.2 million June 3, 2009 June 16, 2009 April 1-June 30, 2009 — July 1-Sept. 30, 2009 — Oct. 1-Dec. 31, 2009 — Jan. 1-March 31, 2010 $4.9 million May 31, 2010 June 8, 2010 April 1-June 30, 2010 $4.9 million Sept. 9, 2010 Sept. 17, 2010 July 1-Sept. 30, 2010 $4.9 million Nov. 11, 2010 Nov. 22, 2010 We believe that cash flow from our charters in 2011 will be sufficient to fund the interest payments under our secured credit facility.We funded the acquisition of the Overseas Newcastle for $92,700 on December 4, 2007, and the acquisition of the Overseas London for $90,300 on January 28, 2008, with borrowings under the secured credit facility with RBS,which was increased from $401,000 to $420,000 in 2007.Following this increase, we were required to make a principal repayment of $75,000 no later than December 31, 2008.We repaid the $75,000 in October 2008 with cash on hand including proceeds from the issuance of 9.2 million new shares in April and May 2008 for net proceeds of $91,400.We repaid a further $50,000 in June 2009 with cash on hand including proceeds from the issuance of 9.4 million new shares of common stock in April 2009 for net proceeds of approximately $38,400. We repaid a further $28,000 in April 2010 with cash on hand. The Secured Loan Facility Agreement contains a financial covenant requiring that at all times the charter-free market value of the vessels that secure DHT Maritime’s and its subsidiaries’ obligations under the secured credit facility be no less than 120% of their borrowings under the secured credit facility plus the actual or notional cost of terminating any of their interest rates swaps.In the event that the aggregate charter-free market value of the vessels that secure DHT Maritime’s and its subsidiaries’ obligations under the secured credit facility is less 120% of their borrowings under the secured credit facility plus the actual or notional cost of terminating any of their interest rates swaps, the difference is required to be recovered by pledge of additional security acceptable to the lenders or by a prepayment of the amount outstanding at the option of the borrowers. As of December 31, 2010, DHT Maritime’s borrowings under the secured credit facility plus the actual or notional cost of terminating any of their interest rates swaps was $272,300.The charter-free market value of the vessels that secure our secured credit facility was estimated to be $374,500 as of December 31, 2010, providing a ratio of 137.5%.The value of our vessels was determined on a “willing seller and willing buyer” basis bytwo independent third parties. As a result, we were in compliance with the financial covenants contained in the Secured Loan Facility Agreement as of December 31, 2010.As an example a 10% decline in the charter-free value of our vessels would result in a ratio of 123.8% and we would still be in compliance with the financial covenants contained in the Secured Loan Facility. Working capital, defined as total current assets less total current liabilities, at December 31, 2010 was $46,144 compared with $50,024at December 31, 2009.The decline in working capital in 2010 was primarily due to the decline in cash and cash equivalents as a result of debt repayment in February 2010.Working capital at December 31, 2009 was $50,024 compared with $43,761at December 31, 2008. The improvement in working capital in 2009 was primarily due to the equity offering in April 2009, with net proceeds of $38,400. Working capital at December 31, 2008 was $43,761 compared to a negative $75,821 at January 1, 2008. The improvement in working capital in 2008 was primarily due to the equity offering in April 2009, with net proceeds of $91,426 and issuance of long term debt of $90,300.At December 31, 2008, additional hire related to the period from October 1, 2008 through December 31, 2008, which amounted to $8,791, had not been received from our charterers.At December 31, 2009, all additional hire had been received from the charterers. In 2010 there was no additional hire. 9 Net cash provided by operating activities was $34,266 in 2010 compared to $54,604 in 2009.This decline was primarily attributable to lower additional hire in 2010 from our Initial VesselsOSG operatesin pools and higher general and administrative expenses.Net cash provided by operating activities was $54,604 in 2009 compared to $64,882 in 2008.This decline was primarily attributable to lower additional hire in 2009 from our Initial Vessels OSG operates in pools and higher vessel expenses. Net cash used in investing activities was $5,620 in 2010 compared to $5,411 in 2009.Net cash used in investing activities was $5,411 in 2009 compared to $81,185 in 2008.The decline in 2010 and 2009 compared to 2008 was primarily attributable to the acquisition of a Suezmax tanker in 2008.Net cash used by financing activities was $42,741 in 2010, $35,549 in 2009 and $64,958 provided in 2008.In 2010 we paid cash dividends of $14,741 and repaid $28,000 under the secured credit facility. In 2009 we issued common stock with total proceeds of $38,400 while we paid cash dividends of $23,949 and repaid $50,000 under the secured credit facility.In 2008 we issued common stock with total proceeds of $91,426 and we issued long term debt of $90,300 while we paid cash dividends of $41,902 and repaid $75,000 under the secured credit facility. We had $266,000 of total debt outstanding at December 31, 2010, compared to $294,000 at December 31, 2009, $344,000 at December 31, 2008 and $327,363 at January 1, 2008. AGGREGATE CONTRACTUAL OBLIGATIONS As of December 31, 2010, our long-term contractual obligationswere as follows: Thereafter Total (Dollars in thousands) Long-term debt (1) $ DHT Phoenix Commitment (2) $ — Amounts shown include contractual interest obligations on $266,000 of debt outstanding under the secured credit facility.The interest obligations have been determined using a LIBOR of 0.30% per annum plus margin with regards to $201,000 based on the interest that was effective on this portion of the loan as of December 31, 2010 and an interest rate of 5.95% per annum with regards to $65,000 based on the five year interest rate swap arrangement that was effective as of December 4, 2007. The interest on the balance outstanding is payable quarterly and the principal is payable with quarterly installments as follows: one installment of $259 on July 18, 2012, two quarterly installments of $4,037 from October 18, 2012 to January 18, 2013, one installment of $4,416 on April 18, 2013, sixteen quarterly installments of $9,075 from July 18, 2013 to April 18, 2017 and a final payment of $108,050 on July 18, 2017. On December 8, 2010, we entered into an agreement to acquire a 1999 built VLCC for $55,000 to be named DHT Phoenix which is expected to be delivered in the first quarter of 2011.We have paid a deposit of $5,500 related to this acquisition andwe expect to finance theremainder of thepurchase pricewith approximately $22,000 in cash and $27,500 from borrowings from one or more commercial banks to be determined. For our current nine vessels we collect ourcharterhire monthly in advance and pay the estimatedvessel operating expensesmonthly in advance.To the extent there are additional hire revenues, we receive such additional hire quarterly in arrears.Although we can provide no assurances, we expect that our cash flow from our chartering arrangements will be sufficient to cover our vessel operating expenses, vessel capital expenditures, interest payments and other financing costs under the secured credit facility, insurance premiums, vessel taxes, general and administrative expenses and other costs and any other working capital requirements for the short term.Our longer term liquidity requirements include repayment of the principal balance of the secured credit facility.We may require new borrowings and/or issuances of equity or other securities to meet this repayment obligation.Alternatively, we can sellassets and use the proceeds to pay down debt. 10 RISK MANAGEMENT We are exposed to market risk from changes in interest rates, which could affect our results of operation and financial position.We have managed a portion of this this risk by entering into interest rate swap agreements in which we exchange fixed and variable interest rates based on agreed upon notional amounts.We use such derivative financial instruments as risk management tools and not for speculative or trading purposes.In addition, the counterparties to these derivative financial instrumentsare large and reputablefinancial institutions in order to manage exposure to nonperformance by counterparties. As of December 31, 2010, we are party to one floating-to-fixed interest rate swap with a notional amount of $65,000 pursuant to which we pay a fixed rate of 5.95% including the applicable margin and receive a floating rate based on LIBOR.The swap expires on January 18, 2013.As of December 31, 2010, we recorded a liability of $6,289 relating to the fair value of the swap.The change in fair value of the swaps in 2010 has been recognized in our income statement.The fair value of interest rate swaps is the estimated amount that we would receive or pay to terminate the agreement at the reporting date. Like most of shipping industry our functional currency is the U.S. dollar.All of our revenues and most of our operating costs are in U.S. dollars. EFFECTS OF COST INCREASES Until January 16, 2009, we paid a fixed cost for the technical management of the vessels.However, under our vessels’ new ship management agreements, effective January 16, 2009, we are required to pay the actual costs associated with the technical management of the vessels.As a result, the cost of the technical management of the vessels for 2009 and 2010 and in the future will reflect the effects of cost increases.Vessel operating expenses will also be impacted by the acquisition of the DHT Phoenix and any future vessel acquisitions. OFF BALANCE SHEET ARRANGEMENTS With the exception of the above mentioned interest rate swap, we do not currently have any liabilities, contingent or otherwise, that we would consider to be off balance sheet arrangements. THE SECURED CREDIT FACILITY The following summary of the material terms of the secured credit facility does not purport to be complete and is subject to, and qualified in its entirety by reference to, all the provisions of the Secured Loan Facility Agreement.Because the following is only a summary, it does not contain all information that you may find useful. General We are a holding company and have no significant assets other than the equity interests in our subsidiaries.DHT Maritime’s subsidiaries own all of our vessels, and payments under our charters are made to DHT Maritime’s subsidiaries.On October 18, 2005, DHT Maritime and its subsidiaries entered into a $401,000 secured credit facility with RBS for a term of ten years, with no principal amortization for the first five years.The secured credit facility consisted of a $236,000 term loan, a $150,000 vessel acquisition facility and a $15,000 working capital facility.DHT Maritime is the borrower under the secured credit facility and our vessel-owning subsidiaries are the sole guarantorsof its performance thereunder. 11 DHT Maritime borrowed the entire amount available under the term loan upon the completion of our IPO to fund a portion of the purchase price for the Initial Vessels that were acquired from OSG.On November 29, 2007, DHT Maritime amended the secured credit facility to increase the total commitment thereunder by $19,000 to $420,000.Under the terms of the secured credit facility, the previous $15,000 working capital facility and $150,000 vessel acquisition facility were canceled and replaced with a new $184,000 vessel acquisition facility, which was used to fund the entire purchase price of the two Suezmaxes tankers, the Overseas Newcastle and the Overseas London.Following delivery of the Overseas London on January 28, 2008 the acquisition facility was fully drawn. Borrowings under the initial $236,000 term loan bear interest at an annual rate of LIBOR plus a margin of 0.70%.Borrowings under the vessel acquisition portion of the secured credit facility bear interest at an annual rate of LIBOR plus a margin of 0.85%.To reduce our exposure to fluctuations in interest rates, we entered into an interest rate swap on October 18, 2005 pursuant to which we fixed the interest rate for five years on the full amount of our term loan at 5.60%.Such swap agreement expired on October 18, 2010.On October 16, 2007, we fixed the interest rate for five years on $100,000 of our outstanding debt at a rate of 5.95% through a swap agreement with respect to $92,700 effective as of December 4, 2007 and a further $7,300 effective as of January 18, 2008. Following the above-mentioned increase, the secured credit facility was repayable with one initial installment of $75,000 in 2008, and commencing on January 18, 2011 the balance of the secured credit facility was repayable with 27 quarterly installments of $9,075.A final payment of $99,975was payable with the last quarterly installment.The initial installment of $75,000 was repaid in October 2008.In June 2009 and February 2010, respectively, DHT Maritime repaid a further $50,000 and $28,000 under the secured credit facility.Following these repayments, the secured credit facility is repayable with one installment of $259 on July 18, 2012, two quarterly installments of $4,037 from October 18, 2012 to January 18, 2013, one installment of $4,416 on April 18, 2013, sixteen quarterly installments of $9,075 from July 18, 2013 to April 18, 2017 and a final payment of $108,050 on July 18, 2017. Security The secured credit facility provides that borrowings thereunder are secured by the following: ● a first priority mortgage on each of the vesselsthat DHT Maritime or any of its subsidiarieshave agreed to purchase and any additional vessels that DHT Maritime or any of its subsidiaries acquire; ● an assignment of charter hire guarantees and earnings from, and insurances on, each of the vesselsthat DHT Maritime or any of its subsidiaries have agreed to purchase and any additional vessels that DHT Maritime or any of its subsidiaries acquire; ● a pledge of the balances in certain bank accounts which DHT Maritime and its subsidiaries have agreed to keep with RBS; and ● an unconditional and irrevocable guarantee by each of DHT Maritime’s vessel-owning subsidiaries. The Secured Loan Facility Agreement provides that in the event of either the sale or total loss of a vessel, DHT Maritime and its subsidiaries must prepay an amount under the secured credit facility proportionate to the market value of the sold or lost vessel compared with the total market value of all of DHT Maritime’s and its subsidiaries’ vessels before such sale or loss together with accrued interest on the amount prepaid and, if such prepayment occurs on a date other than an interest payment date, any interest breakage costs. 12 Covenants The Secured Loan Facility Agreement contains restrictive covenants that prohibit DHT Maritime and each of its subsidiaries from, among other things: ● incurring additional indebtedness without the prior consent of the lenders; ● permitting liens on assets; ● merging or consolidating with other entities or transferring all or substantially all of their assets to another person; ● paying dividends if the charter-free market value of the vessels that secure their obligations under the secured credit facility is less than 135% of their borrowings under the secured credit facility plus the actual or notional cost of terminating any interest rates swaps that they enter, if there is a continuing default under the secured credit facility or if the payment of the dividend would result in a default or breach of a loan covenant; ● changing the technical manager ofvessels owned by DHT Maritime and its subsidiaries without the prior consent of the lenders; ● making certain loans, advances or investments; entering into certain material transactions with affiliated parties; ● entering into certain types of charters, including bareboat charters and time charters or consecutive voyage charters of greater than 13 months (excluding our charters with OSG’s subsidiaries); ● de-activating any of the vessels or allowing work to be done on any vessel in an aggregate amount greater than $2,000 without first obtaining a lien waiver; ● making non-ordinary course acquisitions or entering into a new line of business or establishing a place of business in the United States or any of its territories; and ● selling or otherwise disposing of a vessel or other assets or assigning or transferring any rights or obligations under our charters and our ship management agreements. The Secured Loan Facility Agreement also contains a financial covenant requiring that at all times the charter-free market value of the vessels that secure DHT Maritime’s and its subsidiaries’ obligations under the secured credit facility be no less than 120% of their borrowings under the secured credit facility plus the actual or notional cost of terminating any of their interest rates swaps.In the event that the aggregate charter-free market value of the vessels that secure DHT Maritime’s and its subsidiaries’ obligations under the secured credit facility is less than 120% of their borrowings under the secured credit facility plus the actual or notional cost of terminating any of their interest rates swaps, the difference shall be recovered by pledge of additional security acceptable to the lenders or by a prepayment of the amount outstanding at the option of the borrowers. Events of Default Each of the following events, among others, with respect to DHT Maritimeor any of its subsidiaries, in some cases after the passage of time or notice or both, is an event of default under the Secured Loan Facility Agreement: ● non-payment of amounts due under the secured credit facility; ● breach of the covenants; ● misrepresentation; ● cross-defaults to other indebtedness in excess of $2,000; ● materially adverse judgments or orders; 13 ● event of insolvency or bankruptcy; ● acceleration of any material amounts that DHT Maritimeor any of its subsidiaries is obligated to pay; ● breach of a time charter or a charter hire guaranty in connection with any of the vessels; ● default under any collateral documentation or any swap transaction; ● cessation of operations; ● unlawfulness or repudiation; ● if, in the reasonable determination of the lender, it becomes impossible or unlawful for DHT Maritime or any of its subsidiaries to comply with their obligations under the loan documents; and ● if any event occurs that, in the reasonable opinion of the lender, has a material adverse effect on DHT Maritime and its subsidiaries’ operations, assets or business, taken as a whole. The Secured Loan Facility Agreement provides that upon the occurrence of an event of default, the lenders may require that all amounts outstanding under the secured credit facility be repaid immediately and terminate DHT Maritime’s and its subsidiaries’ ability to borrow under the secured credit facility and foreclose on the mortgages over the vessels and the related collateral. 14 Item 2: Controls and Procedures A.
